Name: Commission Regulation (EEC) N0 2326/80 of 4 September 1980 on the prolongation of Regulation (EEC) No 2012/80 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 9 . 80 Official Journal of the European Communities No L 234/21 COMMISSION REGULATION (EEC) No 2326/80 of 4 September 1980 on the prolongation of Regulation (EEC) No 2012/80 on special conditions for the granting of private storage aid for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 1423/78 (2 ), and in particular Article 4 (6) thereof, Whereas Commission Regulation (EEC) No 2012/80 of 28 July 1980 on special conditions for the granting of private storage aid for pigmeat (3 ) allows applica ­ tions for private storage aid to be lodged until 6 September 1980 only ; Whereas there is as yet no firm indication of an increase in pigmeat prices on the Community market and it is therefore necessary to extend the latest date for the lodging of applications for private storage aid given in Article 1 of Regulation (EEC) No 2012/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 2012/80 '6 September 1980' is replaced by '3 October 1980'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1.11 . 1975, p. 1 . ( 2 ) OJ No L 171 , 28 . 6 . 1978 , p. 19 . ( 3 ) OJ No L 196, 30 . 7 . 1980 , p. 19 .